         Case 5:16-cv-00184-HE Document 196 Filed 05/28/19 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

JANNIE LIGONS, et al.,                           )
                                                 )
                       Plaintiffs,               )
                                                 )
v.                                               )
                                                 )          Case No. CIV-16-184-HE
                                                 )
 CITY OF OKLAHOMA CITY,                          )
 a municipal corporation, et al.,                )
                                                 )
                       Defendants.               )


                         NOTICE OF CONVENTIONAL FILING

       Please take notice that Plaintiffs Jannie Ligons, Terri Morris, Carla Johnson, Kala Lyles

& Shardayreon Hill shall file the original and one copy of the following Exhibit 14 to Plaintiffs’

Motion to Alter or Amend Judgment in Favor of Defendant Brian Bennett (Doc. No. 197).

KOCO Chronicle Part 4: Were There Red Flags in Daniel Holtzclaw's Past? - KOCO.COM

(Apr. 5, 2016, 7:31 P.M.) (video).

       This exhibit has not been filed electronically because its electronic file size exceeds 20

megabytes (MB). The exhibit will be conventionally served on all parties.


                                         Respectfully submitted,

                                         RIGGS, ABNEY, NEAL, TURPEN,
                                           ORBISON & LEWIS, P.C.

                                         s/ Damario Solomon-Simmons
                                         Damario Solomon-Simmons, OBA # 20340
                                         Kymberli J. M. Heckenkemper, OBA # 33524
                                         502 West 6th Street
                                         Tulsa, Oklahoma 74119

                                                1
Case 5:16-cv-00184-HE Document 196 Filed 05/28/19 Page 2 of 3



                        (918) 587-3161—Office
                        (918) 587-9708—Fax
                        dsimmons@riggsabney.com
                        kheckenkemper@riggsabney.com

                        Melvin C. Hall, OBA # 3728
                        528 NW 12th Street
                        Oklahoma City, OK 73103
                        (405) 843-9909—Office
                        (405) 842-2913—Fax
                        mhall@riggsabney.com

                        -and-

                        PARKS & CRUMP, LLC

                        Benjamin L. Crump, FL Bar No. 72583
                        122 S. Calhoun Street
                        Tallahassee, Florida 32301
                        bcrump@parkscrump.com

                        Attorneys for Plaintiffs Ligons, Hill,
                        Johnson, Morris & Lyles




                                2
         Case 5:16-cv-00184-HE Document 196 Filed 05/28/19 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I hereby certify that on May 28, 2019, I filed the above document with the Clerk of Court.

Based on the records currently on file in this case, the Clerk of Court will transmit a Notice of

Electronic Filing to those registered participants of the Electronic Case Filing System.


                                                s/ Damario Solomon-Simmons




                                                3
